        Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 1 of 23



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Caroline Casey, et al.

    v.                                   Civil No. 19-cv-149-JL

NH Secretary of State, et al.


                             MEMORANDUM ORDER


    In this voting rights case, two young New Hampshire voters

and the New Hampshire Democratic Party challenge recent changes

to New Hampshire’s statutory definitions of “resident” and

“residence.”    They allege that these changes have both the

purpose and effect of burdening the right to vote, because under

the recent changes registering to vote is now effectively a

declaration of residency that triggers obligations and fees for

drivers and vehicle owners under New Hampshire’s motor vehicle

code.    They thus allege that the changes violate the First,

Fourteenth, Twenty-Fourth, and Twenty-Sixth Amendments.            The

Attorney General and the Secretary of State move to dismiss all

of the plaintiffs’ claims for lack of standing and failure to

state claims.    The court has jurisdiction over this

constitutional case under 28 U.S.C. § 1331.

    The defendants’ motion to dismiss is denied.            The

plaintiffs have standing, as the individual plaintiffs have

sufficiently stated an injury-in-fact and all plaintiffs have
         Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 2 of 23



identified injuries traceable to the Secretary of State and

redressable by the requested relief.          And, at this preliminary

stage, the plaintiffs have sufficiently alleged that the

statutory changes unconstitutionally burden the right to vote.


    Applicable legal standard

    Jurisdiction.       Defendants move to dismiss plaintiffs’

claims both for lack of subject-matter jurisdiction, Fed. R.

Civ. P. 12(b)(1), and failure to state a claim upon which relief

can be granted.      Fed. R. Civ. P. 12(b)(6).       Their challenge to

subject matter jurisdiction is based on the sufficiency of

plaintiff’s allegations.       They accept “the plaintiff[s’] version

of jurisdictionally-significant facts as true . . . thus

requiring the court to assess whether the plaintiff has

propounded an adequate basis for subject-matter jurisdiction.”

Valentin v. Hospital Bella Vista, 254 F.3d 358, 363 (1st Cir.

2001).    To do so, “the court must credit the plaintiff’s well-

pleaded factual allegations . . . , draw all reasonable

inferences from them in her favor, and dispose of the challenge

accordingly.”     Id.

    Sufficiency.        To survive a motion to dismiss under Rule

12(b)(6), a complaint must contain “factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”         College Hill Props., LLC v.




                                      2
       Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 3 of 23



Worcester, 821 F.3d 193, 196 (1st Cir. 2016).         The court must

“take the complaint’s well-pleaded facts as true,” and “draw all

reasonable inferences in the plaintiff’s favor.”          Barchock v.

CVS Health Corp., 886 F.3d 43, 48 (1st Cir. 2018).          But “[w]ell-

pleaded facts must be ‘non-conclusory’ and ‘non-speculative.’”

Id.   “If the factual allegations in the complaint are too

meager, vague, or conclusory to remove the possibility of relief

from the realm of mere conjecture, the complaint is open to

dismissal.”    Id.


      Background

      This case involves three areas of New Hampshire law:

elections statutes, statutory construction provisions, and motor

vehicle statutes.    The plaintiffs’ civil rights action

challenges recent changes to N.H. Rev. Stat. Ann. §§ 21:6 and

21:6-a, which altered statutory definitions of “resident” and

“residence.”   They claim that these changes burden the right to

vote and violate the First, Fourteenth, Twenty-Fourth, and

Twenty-Sixth Amendments to the U.S. Constitution.          2018 House

Bill 1264 implemented these changes, and they became law on July

1, 2019.   For simplicity and consistency with the parties’

papers, the court will refer to the changes as HB 1264.


      A.   New Hampshire law prior to HB 1264

      New Hampshire election law provides that:



                                    3
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 4 of 23



    Every inhabitant of the state, having a single
    established domicile for voting purposes, being a
    citizen of the United States, of the age provided for
    in Article 11 of Part First of the Constitution of New
    Hampshire, shall have a right at any meeting or
    election, to vote in the town, ward, or unincorporated
    place in which he or she is domiciled. An
    inhabitant's domicile for voting purposes is that one
    place where a person, more than any other place, has
    established a physical presence and manifests an
    intent to maintain a single continuous presence for
    domestic, social, and civil purposes relevant to
    participating in democratic self-government. A person
    has the right to change domicile at any time, however
    a mere intention to change domicile in the future does
    not, of itself, terminate an established domicile
    before the person actually moves.

N.H. Rev. Stat. Ann. § 654:1, I.

    Voting is thus conditioned on domicile.         The statute also

specifically addresses students:       “A student of any institution

of learning may lawfully claim domicile for voting purposes in

the New Hampshire town or city in which he or she lives while

attending such institution of learning if such student’s claim

of domicile otherwise meets the requirements of RSA 654:1, I.”

N.H. Rev. Stat. Ann. § 654:1, I-a.      The voter statute does not

refer to “resident” or “residence”.

    Chapter 21 of Title I of the New Hampshire Code (“Statutory

Construction”) provides rules of statutory construction and

definitions applicable under the Code.       These include the

definitions of “resident” and “residence” altered by HB 1264.

Prior to the recent changes, Section 21:6 provided:




                                   4
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 5 of 23



    A resident or inhabitant or both of this state and of
    any city, town or other political subdivision of this
    state shall be a person who is domiciled or has a
    place of abode or both in this state and in any city,
    town or other political subdivision of this state, and
    who has, through all of his actions, demonstrated a
    current intent to designate that place of abode as his
    principal place of physical presence for the
    indefinite future to the exclusion of all others.

N.H. Rev. Stat. Ann. § 21:6 (emphasis added).        And Section
21:6-a similarly provided that:
    Residence or residency shall mean a person's place of abode
    or domicile. The place of abode or domicile is that
    designated by a person as his principal place of physical
    presence for the indefinite future to the exclusion of all
    others. Such residence or residency shall not be
    interrupted or lost by a temporary absence from it, if
    there is an intent to return to such residence or residency
    as the principal place of physical presence.
N.H. Rev. Stat. Ann. § 21:6-a (emphasis added).         Prior to the

recent changes implemented by HB 1264, individuals were not

deemed “residents” unless they intended to remain in New

Hampshire “for the indefinite future.”

    Finally, this case implicates certain motor vehicle

statutes because these provisions impose obligations on New

Hampshire “residents.”    Section 259:88 addresses “resident for

motor vehicle purposes” and provides that “‘[r]esident’ shall

mean a resident of the state as defined in RSA 21:6, except that

no person shall be deemed to be a resident who claims residence

in any other state for any purpose.” N.H. Rev. Stat. Ann.

§ 259:88.   A motor vehicle owner or driver that establishes bona

fide residency in New Hampshire takes on certain legal


                                   5
       Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 6 of 23



obligations.    “[W]hen a nonresident has established a bona fide

residency in this state, said resident shall have a maximum of

60 days from the date of his or her residency in which to

register his or her vehicle or vehicles in New Hampshire.”             N.H.

Rev. Stat. Ann. § 261:45.      “[A]ny nonresident driver of a motor

vehicle who holds a valid driver’s license in another

jurisdiction, upon the establishment of a bona fide residency in

this state, shall have a maximum of 60 days from the date his

residency was established to obtain a driver’s license issued by

the state of New Hampshire.” N.H. Rev. Stat. Ann. § 263:35.


     B.    HB 1264’s changes

     HB 1264 amended the definition of “resident” and

“residence” in sections 21:6 and 21:6-a to remove the

requirement that a resident intend to remain “for the indefinite

future.”   The bill was introduced in the New Hampshire House of

Representatives in November 2017, and by May 2018 was passed by

both the House and New Hampshire Senate.1        The plaintiffs allege

that the bill was a voting measure, primarily intended to

discourage college students from voting in New Hampshire

elections.2    The aim of the bill, they allege, was to make


1 Casey Compl. (doc. no. 1) ¶¶ 14-16; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶¶ 13-15.
2 Casey Compl. (doc. no. 1) ¶¶ 17-19; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶¶ 16-18.



                                    6
           Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 7 of 23



“residency” equivalent to “domicile,” so that registering to

vote would effectively declare residency and trigger exposure to

motor vehicle obligations and fees.3           The parties agree that the

amended law requires college students to incur the cost and

burden of obtaining New Hampshire drivers licenses and

registering their cars (if they own cars) in New Hampshire if

they wish to both vote in New Hampshire and drive or own

vehicles in the state.4         Before HB 1264’s changes, many such

students could be domiciled in New Hampshire (and vote) under

the election statutes without being residents under motor

vehicle law, because they lacked the intent to remain for the

indefinite future.

          The plaintiffs point to various aspects of the legislative

record to support their account of HB 1264.             They allege that

the bill was considered by the election law committees of the

legislature, and that the Division of Motor Vehicles did not

assess the bill.5        Instead, the plaintiffs allege, the Secretary

of State’s office advocated for and testified about the bill.6



3   Id.
4   Id.
5 Casey Compl. (doc. no. 1) ¶ 17; NHDP Compl., No. 1:19-cv-00201-
SM (doc. no. 1) ¶ 16.
6 Casey Compl. (doc. no. 1) ¶¶ 17-18; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶¶ 16-17.



                                        7
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 8 of 23



They also cite alleged statements by legislators presenting the

bill as a voting measure designed to discourage certain groups

from voting or at least impose costs on them.7        HB 1264 also

fits, according to the plaintiffs, within a pattern of recent

legislative efforts to discourage voting by college students.8

     After HB 1264 was enrolled, the Governor and Executive

Council requested that the justices of the New Hampshire Supreme

Court opine on the constitutionality of the bill under the New

Hampshire Constitution and the Fourteenth Amendment of the U.S.

Constitution.   Opinion of the Justices, 171 N.H. 128, 131-32

(2018).   A majority of three justices determined that it was

proper to issue an advisory opinion on these questions, and

concluded that the bill did not violate either constitution.

The “incongruity” between the definitions of “domicile” and

“residency,” they explained, resulted from the decision in

Newburger v. Peterson that domicile for voting purposes could

not be conditioned on an indefinite intention-to-remain test.

Opinion, 171 N.H. at 138-139, 145 (citing Newburger, 344 F.Supp.

559 (D.N.H. 1972)).   After Newburger, New Hampshire amended its

law regarding domicile for voting purposes to remove the



7 Casey Compl. (doc. no. 1) ¶¶ 18-21; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶¶ 19-21.
8 Casey Compl. (doc. no. 1) ¶¶ 22-27; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶¶ 22-27.



                                   8
          Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 9 of 23



indefinite intention-to-remain requirement.            Opinion, 171 N.H.

at 138.     Because the definition of “residency” was left

unchanged, the majority explained, certain groups were permitted

“to vote in New Hampshire without incurring responsibility for .

. . obligations of state citizenship,” producing “an imbalance

of rights and responsibilities.” Id. at 145.            They opined that

New Hampshire is not required to maintain that imbalance, and

that even if the right to vote was burdened, the state “has a

compelling justification” in “insuring that those who are

permitted to vote are bona fide residents who share a community

of interest with other citizens.”          Id. at 142.    Two other

justices wrote separately.         They declined to opine on the

submitted questions because they determined that resolving the

questions appropriately would require a developed factual

record.     See id. at 154, 156-57.

     After the justices issued their advisory opinion, the

governor signed the bill.9        The new law took effect on July 1,

2019.10




9 Casey Compl. (doc. no. 1) ¶ 16; NHDP Compl., No. 1:19-cv-00201-
SM (doc. no. 1) ¶ 15.
10Casey Compl. (doc. no. 1) at 1; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) at 1.



                                       9
           Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 10 of 23



       C.      These lawsuits

       The individual plaintiffs, Caroline Casey and Maggie

Flaherty, filed their complaint in mid-February 2019, and the

New Hampshire Democratic Party filed its complaint two weeks

later.      The complaints are identical except for the paragraphs

describing the plaintiffs.          Casey and Flaherty are students at

Dartmouth College who both wish to vote in New Hampshire while

attending the school but do not intend to remain in New

Hampshire after graduation.11          They currently have driver’s

licenses from other states and allege that HB 1264 injures them

because they registered to vote in 2018 and thus will now be

deemed New Hampshire residents and necessarily incur the expense

and trouble of obtaining New Hampshire driver’s licenses.

Neither alleges that they own a vehicle.12            The New Hampshire

Democratic Party alleges that it will be harmed because voters

inclined to support its candidates “will incur onerous fees to

register to vote or will be too intimidated to register or vote

at all.”13




11   Casey Compl. (doc. no. 1) ¶¶ 1-2.
12   Id.
13   NHDP Compl., No. 1:19-cv-00201-SM (doc. no. 1) ¶ 1.



                                        10
         Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 11 of 23



       The court, on the defendants’ motion and with the assent of

the plaintiffs, consolidated the two cases.14           The defendants

then moved to dismiss all the claims of all the plaintiffs.15


       Analysis

       In their standing-based challenge to the complaints, the

defendants assert that the individual plaintiffs fail to allege

an injury-in-fact, and that all plaintiffs lack standing against

the Secretary of State.        The defendants also argue that all

three plaintiffs fail to state any claims.           The court disagrees.

The plaintiffs have standing and have stated claims.             The motion

to dismiss is denied.


       A.    Individual plaintiffs’ injury-in-fact

       Defendants argue that the individual plaintiffs lack

standing because they have not alleged an injury-in-fact.                 To

have standing, a plaintiff must “have (1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.”         Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016).       Injury in fact is the “first and

foremost” of these elements, for which “a plaintiff must show



14   Order of May 1, 2019.
15   Document no. 20.



                                      11
         Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 12 of 23



that he or she suffered an invasion of a legally protected

interest that is concrete or particularized and actual or

imminent, not conjectural or hypothetical.”           Id. at 1547-48

(quotations omitted).

       The individual plaintiffs allege that they are burdened by

HB 1264 because it requires them to domesticate their out-of-

state drivers licenses, subjecting them to the required fee and

an inconvenient trip to the DMV.16         Section 263:35 requires that

a “nonresident driver of a motor vehicle” obtain a New Hampshire

license after establishing a bona fide residency in New

Hampshire.     N.H. Rev. Stat. Ann. § 263:35.        Defendants contend

that the individual plaintiffs have not alleged that they drive

in New Hampshire, and so have not shown that they would actually

be subject to the license requirement.17

       The individual plaintiffs are entitled to “all reasonable

inferences” in their favor, and thus have sufficiently alleged

an injury-in-fact.       See Valentin, 254 F.3d at 363.        It is

reasonable to infer that these plaintiffs, as college students

with drivers’ licenses in an area with limited public




16   Casey Compl. (doc. no. 1) ¶¶ 1-2.
17Mem. in Supp. of Mot. to Dismiss (doc. no. 20-1) 12-13. The
individual plaintiffs do not dispute that they do not own cars,
and so are not injured through § 261:45. See Casey Obj. to Mot.
to Dismiss (doc. no. 24) at 12-13.



                                      12
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 13 of 23



transportation, would normally drive in New Hampshire at times

during their studies at Dartmouth.       While they do not allege

that they maintain cars on campus, they reasonably may have

access to the vehicles of their friends, visitors including

family, and commercial car-sharing services.         The inference that

the individual plaintiffs would, absent their concerns over HB

1264, drive in New Hampshire while studying at Dartmouth does

not require speculation.18


     B.   Standing against Secretary of State

     Next, Defendants argue that all of the plaintiffs lack

standing to sue the Secretary of State in particular because

their injuries are not traceable to or redressable by him.             The

proposition that standing must be established with respect to

specific state officials administering specific state agencies

strikes the court as dubious.      This court’s declaration, after

all, that a given state statute is unconstitutional would

preclude its enforcement by a state government regardless of



18The individual plaintiffs ask that if their allegations be
deemed insufficient, they be allowed to amend their Complaint to
explicitly allege their intent to drive intermittently in New
Hampshire. See Casey Obj. to Mot. to Dismiss (doc. no. 24) at
11 n.2. Although the court does not normally countenance the
“permit-me-to-amend-if-my-complaint-is-insufficient” entreaty,
instead enforcing Rule 15 as it is written to require an
affirmative motion to amend (preferably in advance of oral
argument on a motion to dismiss), the point is moot here as the
complaint alleges injury-in-fact.



                                   13
         Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 14 of 23



which officers are named (in their official capacity) in the

lawsuit.     But since the plaintiffs have not challenged that

proposition in the abstract, the court will undertake the

analysis with respect to the Secretary of State.

       Traceability requires “a sufficiently direct casual

connection between the challenged action and the identified

harm.”    Katz v. Pershing, LLC, 672 F.3d 64, 71 (1st Cir. 2012).

The opposing party, not the independent action of a third party,

must be the source of the harm.         Id. at 71-72.     Redressability

is shown if a favorable resolution of the plaintiffs’ claims

“would likely redress the professed injury.”            Id. at 72.

       The Secretary of State is the chief elections officer in

charge of administering New Hampshire’s election laws.19 But,

defendants argue, HB 1264 is not an election law.            It amended

only the definitions of “resident” and “residence” in the

state’s general rules of statutory construction, see N.H. Rev.

Stat. Ann. §§ 21:6, 21:6-a, and plaintiffs’ purported injuries

arise solely from Motor Vehicle Code enforcement.20            So, the

defendants’ argument goes, the plaintiffs’ injuries are not




19Casey Compl. (doc. no. 1) ¶ 3; NHDP Compl., No. 1:19-cv-00201-
SM (doc. no. 1) ¶ 2.
20   See Mem. in Supp. of Mot. to Dismiss (doc. no. 20-1) at 15.



                                      14
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 15 of 23



based in election law and are not traceable to or redressable by

the Secretary of State.

     This highly formalistic reading of both the plaintiffs’

claims and the newly-applicable law is too limited and

compartmentalized.    First, the plaintiffs’ allegations fairly

suggest (without precisely articulating) that information about

voter registration will be used to assess residency and trigger

the allegedly injurious licensing and registration obligations.21

The collection of voter information and its potential ensuing

distribution to other state officials falls within the ambit of

the Secretary of State.     Regardless of whether the Secretary of

State in fact intends to actively facilitate the distribution of

such information to other state officials and departments, the

reasonable likelihood of such action amounts to an adequate

allegation of a causal connection between the Secretary of

State’s conduct and the plaintiffs’ purported injuries.           Whether

this allegation turns out to be sustainable as a matter of

evidentiary proof can be addressed in another procedural posture

later in the litigation based on a more developed record.              See

Fed. R. Civ. Proc. 50, 56.




21See Casey Compl. (doc. no. 1) ¶ 12; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶ 11.



                                   15
         Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 16 of 23



       Second, plaintiffs’ alleged injuries include intimidation

that will allegedly discourage voter registration.22            The

plaintiffs allege that the Secretary of State distributed

information about the statutory definitions of domicile and

residency in recent election materials, including an election

procedure manual and a guide for college students.23            It is

reasonable to infer that the Secretary of State will do the same

in relation to upcoming elections.          This distribution of

information, even if scrupulously accurate, would constitute

participation in, and contribute to, the enforcement of HB 1264

to plaintiffs’ alleged detriment by informing potential voters

that registering to vote may amount to a declaration of

residency which in turn creates motor vehicle licensing and

registration obligations.        Whether such enforcement or the

licensing and registration obligation in fact impermissibly

burden the right to vote is not a question to be resolved under

Rule 12(b)(6), and will be determined by the plaintiffs’ ability

to sustain the burden of proof on the merits.

       In either case, the alleged injury traceable to the

Secretary of State is redressable via the plaintiffs’ requested




22   See NHDP Compl., No. 1:19-cv-00201-SM (doc. no. 1) ¶ 1.
23   Casey Opp. to Mot. to Dismiss (doc. no. 24) at 15.



                                      16
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 17 of 23



injunctive relief.24   While defendants point to authorities

finding redressability lacking because the named officials did

not control enforcement of a challenged provision, the

enforcement power there lay with private enforcers or separate

government institutions.     See Balogh v. Lombardi, 816 F.3d 536,

543 (8th Cir. 2016) (private); Duit Constr. Co. Inc. v. Bennett,

796 F.3d 938, 941 (8th Cir. 2015) (private); Bronson v. Sweeney,

500 F.3d 1099, (10th Cir. 2007) (distinguishing county clerk’s

civil enforcement from state criminal prosecution).          It would

make little sense to strictly delineate and artificially

compartmentalize the enforcement of a conceptually broad statute

like HB 1264 between different state officials where, as here,

the plaintiffs plausibly allege information distribution and

sharing that will allegedly result in enforcement against the

plaintiffs.   The plaintiffs have adequately pled standing to

seek relief against the Secretary of State.




24See Casey Compl. (doc. no. 1) ¶ 20; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶ 21 (seeking “a preliminary and permanent
injunction prohibiting Defendants from implementing or enforcing
HB 1264”).



                                   17
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 18 of 23



     C.     Facial challenge

     The parties agree that plaintiffs are making a facial

challenge to § 21:6 and § 21:6-a, as amended by HB 1264,25             but

they dispute how the standards for such a challenge apply here.

     The defendants seize on the formulation that a facial

challenge must fail if “the statute has a plainly legitimate

sweep.”   See Wash. State Grange v. Wash. State Republican Party,

552 U.S. 442, 449 (2008).      They argue that the new definitions

of “resident” and “residence” apply to statutes other than the

motor vehicle statutes highlighted by plaintiffs, and that the

plaintiffs would have to show that their application in all of

these other contexts is also unconstitutional.         But the

standards for facial challenges “may obscure the relevant

inquiry.”   Saucedo v. Gardner, 335 F.Supp.3d 202, 213 (D.N.H.

2018) (McCafferty, J.).     A facial challenge “is best understood

as a challenge to the terms of the statute, not hypothetical

applications, and is resolved simply by applying the relevant

constitutional test to the challenged statute.”         Id. at 214

(quoting United States v. Sup. Ct. of N.M., 839 F.3d 888, 917

(10th Cir. 2016)).    Here, the plaintiffs allege that a change to

the definitional statutes was made with one particular




25See Mem. in Supp. of Mot. to Dismiss (doc. no. 20-1) at 15-17;
Casey Opp. to Mot. to Dismiss (doc. no. 24) at 17-18.



                                   18
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 19 of 23



objective.    The court is not persuaded, on this limited record,

that that plaintiffs are barred from facially challenging this

objective as unconstitutional because the legislature made the

change in a way that also affected other statutes.


     D.   First and Fourteenth Amendments

     The plaintiffs allege that “HB 1264 severely and

unreasonably burdens the fundamental right to vote of all New

Hampshire voters” and “particularly burdens young voters,

college student voters, and voters who have recently moved into

New Hampshire” in violation of the First and Fourteenth

Amendments.26    Right-to-vote claims are analyzed under a

“flexible sliding scale approach.”       See Barr v. Galvin, 626 F.3d

99, 109 (1st Cir. 2010).     A heavy burden on the right to vote

“must be narrowly tailored to promote a compelling state

interest,” while “reasonable, nondiscriminatory restrictions

. . . need be justified only by legitimate regulatory

interests.”     Id.   “The outcome of this analysis depends heavily

on the challenged restriction's factual context.”         Libertarian

Party of N.H. v. Gardner, 14-cv-00322-PB, 2014 WL 7408214 at *4

(D.N.H. Dec. 30, 2014) (Barbadoro, J.).        The defendants argue

that the statutory mechanics of HB 1264 do not alter any voting



26Casey Compl. (doc. no. 1) ¶ 36; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶ 36.



                                   19
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 20 of 23



statutes or burden the right to vote, and thus that this is not

a right-to-vote case.    But at least in the context of Rule

12(b)(6) review, with all inferences drawn in the plaintiffs’

favor, they have sufficiently alleged that HB 1264 was intended

to burden the right to vote and that the practical effects of

the statutory changes will in fact burden the right.          The extent

of HB 1264’s burdens on the right to vote and the legitimacy of

the controlling government interests are sufficiently open

questions that the court “cannot conclude, on the pleadings,

that no set of facts exists under which” the plaintiffs may

prevail.   See Cruz v. Melecio, 204 F.3d 14, 22 (1st Cir. 2000).

Plaintiffs have sufficiently alleged a claim, and resolution of

that claim requires a more developed record, allowing more

concrete, fact-based arguments less focused on legal abstraction

than those presented in this preliminary procedural posture.


    E.     Twenty-Fourth Amendment

    The Twenty-Fourth Amendment provides that “[t]he right of

citizens to vote in any [federal election] shall not be denied

or abridged by the United States or any State by reason of

failure to pay any poll tax or other tax.”        U.S. Const. amend.

XXIV, § 1.   Plaintiffs allege that HB 1264 effectively operates

as an unconstitutional poll tax, by requiring certain voters to

pay fees for motor vehicle licenses and vehicle registrations




                                   20
      Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 21 of 23



triggered by their registration to vote.27       Defendants argue that

this claim ignores the way in which the law actually works.             No

fees are required for voting, they contend, and residency

triggers the potential motor vehicle fees – not voting or voter

registration.   These arguments may ultimately prevail,

especially with a fuller understanding of how residency is

evaluated outside of voter registration.        But at this stage,

drawing all reasonable inferences in the plaintiffs’ favor,

Barchock, 886 F.3d at 48, they have alleged that HB 1264

effectively makes voter registration a declaration of residency,

which in turn require the payment of certain fees.          Under the

particular facts and circumstances of this case, the court

declines to strike this count from the complaint as legally

insufficient.


     F.   Twenty-Sixth Amendment

     The Twenty-Sixth Amendment provides that “[t]he right of

citizens of the United States, who are eighteen years of age or

older, to vote shall not be denied or abridged by the United

States or by any State on account of age.”        U.S. Const. amend.

XXVI, § 1.   Plaintiffs allege that “HB 1264 has the purpose and

effect of abridging or denying the right to vote to New



27See Casey Compl. (doc. no. 1) ¶¶ 47-48; NHDP Compl., No. 1:19-
cv-00201-SM (doc. no. 1) ¶¶ 47-48.



                                   21
         Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 22 of 23



Hampshire voters on account of their age,” that “[y]oung New

Hampshire voters will be disproportionately burdened by HB

1264,” and that “the General Court targeted the burdens imposed

by HB 1264 to fall upon young voters as a class.”28            Defendants

argue that HB 1264 does not target or burden any particular

class of “young voters,” and any burden that might exist is

narrowly drawn and supported by compelling state interests.

Again, these arguments may be compelling at a later stage, but

plaintiffs have sufficiently alleged that the HB 1264 was

intended and designed to target younger voters, and that the

statutory changes will burden young voters.


       Conclusion

       Plaintiffs have standing and have stated claims under the

First, Fourteenth, Twenty-Fourth, and Twenty-Sixth Amendments.

Defendants’ motion to dismiss29 is DENIED.


       SO ORDERED.




                                     Joseph N. Laplante
                                     United States District Judge




28Casey Compl. (doc. no. 1) ¶ 43; NHDP Compl., No. 1:19-cv-
00201-SM (doc. no. 1) ¶ 43.
29   Document no. 20.



                                      22
       Case 1:19-cv-00149-JL Document 47 Filed 08/29/19 Page 23 of 23



Dated: August 29, 2019

cc:   Dale E. Ho, Esq.
      Gilles R. Bissonnette, Esq.
      Julie A. Ebenstein, Esq.
      Henry Klementowicz, Esq.
      William E. Christie, Esq.
      Suzanne Amy Spencer, Esq.
      Anthony Galdieri, Esq.
      Samuel R.V. Garland, Esq.
      Scott Edward Sakowski, Esq.
      Seth Michael Zoracki, Esq.




                                    23
